DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Acknowledgement of amended abstract and cancelation of claims 1-33 and new claims 34-53 in preliminary amendment dated 06/17/2020. 
Domestic Benefit
Present application 16/954,724 filed 06/17/2020 is a national stage entry of PCT/CN2018/121812 with international filing date of 12/18/2018. 
Foreign Priority
Acknowledgment is made of a claim for foreign priority under 35 U.S.C. § 119(a)-(d) or (f). Copies of the certified copies of the priority documents (i.e., application numbers 201711378319.8 and  201721782486.4 both filed in CHINA on 12/19/2017) have been received as of 06/17/2020 in this National Stage application from the International Bureau (PCT Rule 17.2(a)).
Information Disclosure Statements
The information disclosure statements respectively submitted on 06/17/2020, 02/07/2022 and 04/06/2022 were filed before first Office action. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered. 
Claim Objections
Claim 1 is objected to because of the following minor informality: recitation of “being corresponding” could benefit from some rephrasing for the purpose of clarity.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Dependent claim 40 does not appear to add any further limitations to parent claim 34. Specifically, the photosensitive assembly jointed panel of claim 40 does not appear to add any structural limitations to the singular photosensitive assembly of parent claim 34. Dependent claim 41 and dependent claims 42-46 that depend from 41 remedy this 112(d) rejection. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 40-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
  	Claim 40 is indefinite by lack of antecedent basis in reciting, “circuit board unit” that is not previously defined in current claim OR parent claim 34. For purpose of examination on the merits there is a circuit board jointed panel including a plurality of the circuit board. 
	Dependent claims 41-46 do not alleviate the indefiniteness issue of claim 40 and are rejected for incorporating the indefiniteness from claim 40.  
	Claim 46 appears to be optional and/or conditional therefore being indefinite by reciting, “in the case that the photosensitive assembly is obtained by cutting…” For purpose of examination the structure caused by the cutting is considered. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 34-36 and 47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN206742240U to Feng et al. (“Feng”).
Regarding claims 34 and 47, Feng teaches (see description, paragraphs [0037] to [0063], and figures 7 and 8) teaches of a photosensitive assembly and a camera module, and the photosensitive assembly comprises: a circuit board 321, a photosensitive element 322 being mounted  on the circuit board 321, the photosensitive element 322 having  a first edge, a metal line electrically connecting the photosensitive element 322 to the circuit board 321, and the metal line crossing the first edge; an electronic element 325, mounted on the circuit board 321, and a mounting region corresponding to an extension line of the first edge; and a molded package 323, formed on the circuit board 321, surrounding the photosensitive element 322, extending towards the element 322, covering the electronic element 325 and the metal line, and contacting a surface of the photosensitive element 322, wherein since molding is performed in the last step, the electronic element 325 is blocking or alleviating the impact of a molding flow on the metal line during a molding process is implicitly disclosed.
Regarding claims 35-36, Feng teaches of pads/terminals on the circuit board 321 and on the photosensitive element 322 each connected in one-to-one correspondence with the other by wires. Feng further teaches of other sides/edges having interconnections similar to wiring already taught.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 40 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over CN206742240U to Feng et al. (“Feng”) in view of CN205961279U to Wang et al. (“Wang”). 
Claim 40 differs from Feng in respect of a photosensitive assembly jointed board and features related to a circuit board jointed board, and in that a molded portion forms an integral body.
Claim 48 differs from Feng in respect of the photosensitive assembly jointed board, features related to a jointed board to be molded and the circuit board jointed board of step 1, and steps 2 and 3, and in that an injection direction is parallel to a first edge.
Wang (see description, paragraphs [0098] to [0161], and figures 10 to 25) teaches of a photosensitive assembly jointed board 1000 and a manufacturing method  thereof, and  the photosensitive assembly jointed board 1000 comprises: a circuit board jointed board 1100, comprising multiple circuit boards 11; and multiple photosensitive elements 13, mounted on the circuit  board  jointed  board  1100 in rows  in  a first  direction, and each element 13 being located  on  a circuit  board  11, and having  a first edge parallel to the first direction, wherein the jointed board 1100 is pressed by a mold  210 to form a molding cavity 213 between the mold 210 and the jointed board 1100, and a liquid molding material 14 is injected into the cavity  213, such that the cavity 213 is filled with the liquid molding material 14, thereby forming a molded base 12; and all of circuit board jointed board  regions  between  adjacent  elements 13 are covered  by  the molding base 12, such that the circuit board jointed boards form an integral body. wang provides the teaching of manufacturing photosensitive assemblies in batches. In  addition, a molding material injection direction being parallel to a first edge is made obvious because the molding material flows and therefore may be considered as injecting parallel to the first edge because the molding material flows adjacent the first edge. Further the preponderance of evidence when considered as a whole does not suggest that this claim and aforementioned limitation thereof is allowable.   
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize that combining Wang’s invention with Feng’s invention would have been beneficial as best illustrated by Wang in order to batch process many individual photosensitive assemblies at one time.  
Allowable Subject Matter
Claims 37-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 41-46 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph as well as remedy the 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 49-53 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
07 September 2022
/John P. Dulka/Primary Examiner, Art Unit 2895